.
                                                           ‘;‘96




      OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                         AUSTIN




Hsaorobloao6. H. ahopQmr&
OomptPQll~rof r&l10 hoaountr
Aurtln,au8
Eonorable(he.


              %¶e
     the above quoted rusolutlonis in oonfliot
     with aetiatn prori8ions      of the Comstltutlon
     1Laitingthe 98~ and ~0aunOratioaof a atOt
     8enetor;     also, as to uhether a State Sonatop
     u~‘-dmv  an expense 8OCoud   for his expenses
     iaaumwd ia c-4       m his 6eneml    duties
     as a Seaa$orr betveea%he sessions.   fhir  de-
     pm-t     desires JO~V snsveI) to the'sbove
     question   before    roplrlngto tb         lottea   pra-
     sented   by Eon.    Rob Barker.’

             Sekotlon
                    11 and Section24        of     Artiole XIX of the cozp
stitution of faras nsd, respeotivelt,ss follarst
          Section 11. *Ewh Xouw may detemlne
     the r'drs of its ovn prwoedlngs, punish WR-                 :
     hers POP disorderlyoatduct,and, vlth  the
     oonsent  of two-thirds,      exrpel
                                       4 member,bnt
     not  l seoond tI.nmior      the saw oftense.'
                 25. !%UbOZ'S Of th0 b@lStpn*
         aeo)i!?!k
    ~~shsllmoelve from the publie Tressnry (Lper
     diem of sob    lxoeedbg     $10.00   par    da7 for   the
     iirwt   120 d-8 of eaah sessionand aftor that
     not lxoeeding $5.60 per dar 50s the rem&id09
     of She seuion.
             "Xnsddltlonto the pg~diemthemembers
     or ewh &use shall bo entitled to mileage in
     going to and l%eurn~ from th5 seat of ov-
     emmeat, vhfoh mileago shall not exceed t2.50
     for every 25 Piles, tho distance to be eoni-
     puted br tha nearest      aad post &ix-eat routo
     of tmwol, fma a toblo of distalWJ PreWrsd
     by the Ccm9troll.e~     to e&oh eouaQ's4at now or
     hererfter,tobo establlshed;~po        am&e? to be
     entitledto nllesge fea Uy'arhn sospian that
     may be acrllo6vlthh one dryrafter'%?esdjobnt-
     mea tof l r e g u la ro r u&Lled sessio n.

          The question presented by 70~ rep~ert has never been
before the CollrtsOS tuas. Our research has not disolbsed say
-80 in amy juphdietion outsideof Texaa involving the 8lloUm0
of e-08       to mm&ma      of th4 Legislatws betvssnseosionsexse9t
a mlgien      $0 &PS        of e o~oial aomlttee chargedvith dxtrw
  Ordlnr, dutIe8betwoos sossioms. m %x88 awe of Porn11 v.
  K4,l  7 3.u. (2d) 786, W~~S8W~CQura              I* rejape$~~-
  tloe ot Ws llae of oases sad wlU be subsequently not&.
              The   mat     of emeases    to   uaabers of the bgiabe,
  eo nomIne, Is not peohkbitd  w the OunstItutIon of 9~~s.     It
T is roll sottlod twt sa lppmp~laticm    to wnben   or th@ l&g%*&-
  ture u&or, &ho guise of oxpensor 18 lavalid  If Ia m&lftr t&e rp
  propri~tloa ropnsents rddftbasl -ml-,                   w    solow, OF re-
  ward, or 98~.
              m      of ths states have ooMt1tut1olml      pFovl*;~      &
  stmtlall7 the um &a tho80 of tbhu8               COnstItutIoa,abave
  quoted. InOcm8tlu~thUO    W'WfSiOM,              thenhasbeenes~blisb-
  ed a dlrtinotfonbetWee pen&             Up888     8ad le&sbtive       ex-
  pensos. Bern   the definition     th8t leg.IslMiveexpense* w
  thoso neoesury to enable the kpisht~m to -ply          pepform ita
  I\motIoM" the dI8tfltOtiOB    b&YOM @WSWd    ~ws      S& logisle+
  tloe expe~os has AOt boon olotwlyd*aVn.
           ra I* 8 kawa hot thal nnauou8 expeM08 inal&& to                     4
  8 susIonof thewxasLegislrtwehn        ~hl8tooIf3al4&llok~
  and pal6 out-:
               oetho m~+le8 sa4,9ant~en~ oxpeasooppal$g&ouee ~-
  by uoh Le@~l.Miure. Alro, that the rlulies sad erpeaD08Of
  ployeeslagsged in 0loslagWt the r0* OS s 8essIon,uut in
  aare of the Legislative halla and 0eNalu 1410&tlre busfae88be-
  tween sessfons,have been dlrnod    ud rmld out of thI8 apprqwfs-
  tion. And that ths oxpamm of mooId loglslstIre      wmWttee8
  ruuotlozLfngbetlmea  sessions ,r udw lssI& Jment
                                                 sr a th eLe g islo ?mu
  wh f le
        inseuIo n,   h a veb eeao ll~eda wlp r id.
              The ollwsaw          R080lUtiOn10. l& of flft~ De&-
                              la SOnStO
  lrrs per mth to O&Oh SOBstOPfo rltwm*IS      SM othep exp0ase
  between ressions IS tha ihUt Ott-t  w lIthe? the tie   O? the
  SellSto to 6llW urd 8UBhWiU    th0 PSmt     Of OXpO.WeS Of t&Is
  lmturo.   ot oourso, IS ValLd foa the mmbeu    OS ths 8oMte,   8
  $fmilM sllwsnoe vould 13kWlU be *olfd rot msbers of the &MO.
                                                              :.
              We -Oh        l 4 801 81 ~ I8 Uhf* 9 W P lOXf4   y tk r   Ylth
  aotto& roll settled       $rlaoiplerla dd.        mrlslcrsl of N&to
  C~$ ~:tu tlo lwnot
                 M        grOnt* but 1Imitat1ms of l8gI8laOIt*powop
  &      *ho~dnotbe   sonstrued tome0     lidtrtImsbopad   tho&role*r
  m.          ph0 oolvtr noognlse thstths    1 I*htfm Wt,
  VithLI   it8 legaiuto   aDhem, possesse* 8% ~onotvltbheldb~
  *he CoMtltutIon.     w   coll@t1tut1w Is l nst?alBlag Inst-t
  &      tb emts, -tiered 80 d001~0 the hr, Ore m-4           to,sub-
  ,ect &&llu&@ rots of tho Legislstws to aoMtital.oMl        touts.
E~orable@eo.B.8heppa~,?40 4


            suuhpoworthe oourts merelydo&are in favorof
In exeroislng
thsmperfo~ hv, the Canstituticn. The Legislatu~ cam& by
the use of vords            prevent         OS to the objoo$ aad
                                        judfol~        lnqulr~
sffoat of a       stotuto#
                         nor aaa the ~gislatursby a deolorstian
trsnsfom  a privatebenefitintoa pub110uss o, Imweaso 00%
Dematlonby*deol8ration   thatltva* iateJt&d for oxpenms.
            doolamtlcnof ?aot*18 subjootto the test of
A logislativo
reascv~ and judisial           knmlddge.

         Tha dIstImtIonbetvoon14lrlatin           OSSdpOlP- /
smsl expoaaeIs to be obmme&     S&o pww    to      the formae
fnhsresIn the legI*latIrofunotlan  sad nay be exorsise& The
po~orto allowthe latter does not so Wwre and mf net bo ex-
erslsedbr the Legl8latureuoevt  to  the extantof aonstltntioa-
al porBlsslon.
        The Oonstltuticno? Tom8 does not expresslyimpcuea
         up% tho paver of the Loglslature
limitation                               to provide for the
expensesof the legfslatiredopartaent,POP upon the power to
provldsfor tbs of?Io%aloc personalexpensesof members. 2ho
objeat    of constmotlon,hwover, as applIe4to a mitton Gonstl-
tution,Is to g&tooffoottg~~tho    *teat of the peopleta adopt-
ing I$.~Jk     tha QUO or-all*rqOa UV8 it IS th0 intOa* of fhr
low    gives   that    IS    tom bo oaforaed.

          Wo are uwlJ.llmg to glro to I)ectlon21 of ArticleIII
of    the   CoastitutIon
                    of Texas, a&opted by tho poop10on Ncvamber
4, 1930, a rtminod or subtlema&tag. The lleotorato     In ntlfy-
lng and adopting this protisIoa, whIohgave it lI?e,ocnslderod
the provisle~as tho laagaage   fairlylmorts.
               tifor    to    t&      rdoptian    of    8eetioa   24,   on Uoveaber   4,
1930, the CoMtltutIonsuthoP18ett 6ampeasatlorI
                                            to moube?8 of tho
Legislaturenot exam     IIVO D0lJAr8p0r dry far th0 first six-
tr  days of the sesoIon sad Tvo Dollma    per dar for  tho reminder
of the sossloa. This vns 0 amwMat1oDL, 8~~,rovar4,paj.              In
sddltlon  thereto,~tJw mnb8m   uers alloved   miloago  oxponse in
going ta ahad~rbtk the soot of gw-*.          Is other oxpon808 uore
expre881~  sllwed.   w tho  s8oMDsmtIn1930,       ths osmmmsatloa
yea ~~t0a~rdIorofMt~o~~~~~l~r*~P~~for
th0 rit8t 0a0hmdred rad tuenty byr of eachsessionand Piro                                  -
Dollarsfor tho reminderof tho session.Again mileageexpense
~8s authorfred.lo otherexDeMa expressly vas.
         b #e ?ollwLal;uuws the Stdo C~tItutl~8 dlmd
membersof the Leglsloture8 oertti UWcl, Ot OW   tion, or
Eouorable600. If. shapm,               Pago 5


per diem, and mlleege expense. Ths StapremsCourt of ths State
f.nor& case appliedthe 8axlmm $*presslounlus 08% exalu8Io
slterIusuvl held that in vie??a? thr      tItutloMl provlsIon
for the pqment of expensedl4ye the~Ywa8 a neaossaryiarplioa-
tlon that no other personal expenses aould be grid. State Es
rel Orl??lthv. Turner, Xl: Ksn. 755, 233 P&o. 5lO; DIXOA Y.
Shav, 122 au. 2ll3 251 Pee. 500; Stat0 1. Clsusea,IA2 Yeah.
450, 253 P&o. $051 3oonesv. Hoas. 285 ?as. 205.
          The Tumor 0180 Involve8sa allwsnoe to laah msmber
of ths LegIalat&u o? *?I+0 Dollarspex day sxpeasemane9 for
laah &y of q  Regulu or Speolal3esslonof the Lsgislature.'
The allwonaowas held invalidas boiagthe paymentof perronel
expenses8s dlstfagulshedfromlsgislatiro
                                      expenses~
             The 8h+V 0u.einvolved
                                 allowame*s
                                          to tbam9&ers o?
the tiglrl&tuM ia pajunt  of tbo hotel room rent az&d-8l.s while
at ths cspltalattending a se8slonof the Legislatum. It was
held Invalid.
          The Clausen @MO held Invalida mso1utlon of                  the %ause
of Repm8entatlves allovIng e&oh &abet Plre Dallars
e4 ma se~..in~iS
               attond.4                  a las*lan of tke
          la the tones v. Xos*~uasertho @proms Cart of Ore on
held uuaonstltutlonalan approprlatlomof "the sum of Five Dof -
lacs pep da7 &wins said lsglsl*tlve8essIon to eaohrsrber of
aald leglslatfveasse~l~ for the paymuxt of his inoldental
                                                        ex-
paaser.  The court 8aidr
             "Themllod    llmftrtlaa         agkiastpersonal
     sxpenseshas no lpplloatlonto oifisial              or
     ls$islatlreexpenses."
             The Omgonaorvt        refusedto follw the Souththota
aam0 of ChMsto~ersonv. Reeves,Ante, ohIch vi11 be retlwod.
     ~~~~~~Imr
            hshttm ct.R-W,                   164 SLPR.254, 261 S.-V. 624,
tii oourt denied the ralrdft~           of   a st&tUte8PptOptl8tfng  &to tput-
dred ~~OP$    to WCh kSdHU'# Of th8 b#iS&t'3lW tot -808                   in-
-CO&   vhfl.g attemflagan ex%rsomU~     sosslon. It uas               dealuud
br this eourt~

          Wkd0tabtedlyeach of the Xouses gossosse*
     the pwor  to doterrlnr Its XLoaesUV Msesfi
     but in dofrq so It mat pmoood,tithJn  aWstitU-
     tied      rsstI';Oti~$, rpd 18 nOt petitto              to as-
~ononbk        600. H. sheward, Pago 6


       mgamS exprrrra~stittttlopal,pratrirlon8.
                                            The
       Coartltutlonprotidor in expllaltaad aoaprehuk-
       8iVO tOl'8t8
                 Vhd m-t8      8hd.l be EadOto Bea-
       bon.          -      pl’OViSfOa     in   thi8     Pa8JWet     doe8 XlOlot
       expressrrulj s grant of povev, but                            it plsaes
       5   fytatlon upon the paver of the geaeral assembly.
            . Nash Pm480 may provide  aoawenienaes,  suah
       a8 8tAtlO!le~, pSEOilS, Ink, telephone ud tele-
       graph, rad other things for the me of the mmberr,
       aBd pay for une out of oaatlngent expearer,but
       it 18 quite uur#e+ thing to lttea 8p    t
                                            to mke  M
       allemaee of fund8 to a wmb*r to be uxed at till.
       the 18 the pqmBt   of a 1egitiPute lxpSn8e, uid
       the othssls~~lorruroepl~~stthe         dlrpassl
       of ths mabef to Be used at &fr own dl8SPetim SAd
       Vi=.          b0     18   & MfwDt        Of     MOOUSM        -Sol           O?
       the    hour0 it lf, aad ththO8'18 OB SllOVlUlOO t0
       the aeabbM z 8pihe of '& provl8loB of the tori-
       8tltUtiOB t0 thS SOXltl'S~. l 0l*” @ll@lS~iX   OW8)

               -80          08808   aM     &‘OUAdOd       m        t&O    pl’O~8ttiOIb     that   O(#L-
rtltutlaul  provlslons,rush a8 those of %xa8,  flxfng the 00-a-
ratioa of mube~   of the X+glsla$~~~~iolr
                                        their remises, and al&m-
          (c,b7 ruaesullf~lapli~tl~ %sposoa lSaStatloaupon the
~e%%e        kgf8lsture to allarrpenaaalexpensesto ftommberr.
%Ee expre8slsala positlvoafflrm&lve tenu of the will 01 th0
p OOp lO th a t th e        MabOM        Of   the b g f 8h tUM           8h o dd   na etr e   l p er
dlu and axilesge axpenseirplLe8the nsgatlversgaz+lsgaddltlcm-
al peroonalexpeBse8.
         The 0omelStlre pwpo8ftlon t&t, noBethble88,legi8la- J
tire expeiuos mag be alloved, appear8souad. m8 doatrhe ttmt
the sutholrityt0 tilOV legf8lst~vOexpense81s MOOSuPfly iqrsfOd,
or, that sush e%pOnso~lrneaosXMily allowablea8 lIthePsntip the
leglelstivobraaeh of go YSXVWBt, ShOtidbe, iBOpZrO~~OIb,SeSbUS-
17 guamledlest it taaaatlan lva8loM of rmdsmsntsl ac3B8tltIltloMl
-8.8          Md         FS8triOtiOlU.                                               --
               I,SoI%t?SSttO             the OCMS         th@S fU'BOted,8FS               th. SSSOS Of
Qhristophewoa v. Iloove8,44 1.1).634, 184 II.Y. Uk.5, md Sarogtlo
v.asarboPough,l6oS.~‘x47.
’   l.initth0 ant   Of w   b8&$8btllX'Oto PZWVidO ?Ol, th0 @X&WlU68
    of its aaebeza, au4 held that the OXpOn80 a~lovancova8 not
    "oampea8stloa,but, on ths other hmd, that it pvldes 8x-
    pen80 mm07 foi a porfeotl7 logltlmatepurpoeo. Two of the
    aeabem of the 00U8’t
                       di88aatsduzd in VPlttOn opiafonssdo~ted
    the tlevs np~se~hd in the aa8eswe have dlset8ssed.
                     m    th0         8Oaoad    MS0    aentloaed,            the 8U~Iypb      court     Of
    b~~~l.lor~ldura~prop~~tl~oflhro                                                    lQndrodtiaixt7
    zk db afo rla o ha O& #Or
                            Of $ h~~i8lbtUM
                                   0           U UJWB80 IIIOM  for J
    th e8esslo a .fh0 bra18  for the de6islaa 18 okted br the aawt
    as follo~st




                     to lie                                the




              V88 8nde ror a pMper pwpaso vlthsa #e ,r%
              81OM       Of     thS     hI%Stlt~tlOl%J           + S   l,I     (Nmpharfr
              0-4

                  The aa808 of Stab R rd Weldon t. %wn8oa,      142 9~.
              221 S. Y. 491, 1. fea7 ve falua, 157 tena. 222, 7 a,.W. (26)
              mdPesy
                _-     to Grshsa,35 3.W. tZd)568, a?-ebythe Su.pm
    cowt       as ma88e8seer

                     Who      first      em0 iavol.red
                                                     an                ammprlatiaa           of   an, lnmdred
    Md       p%fty   DOllwe             fO8    UOh    Of    the   m8QbOrS       Of    the   k#$i83.&U?S       *iOr
    rtanogmpbla took sad othss aeaossuy axpen808* durl8q                                              a 80881olI
                                              9 hs
                                                 eeeea
                                                     01d lnr
                                                         80 a lved
                                                               a 8
                                                                 lp p r o p r la tla a
                     R ndlwdM d P lft7
                                     Do lti Se?lnp 0B nsto ea c of
                                                                h th e
    wr8OM    ?OS pO8t                         StMOplghL8          b%r~r      u8d     OthW    MS8SU7          OX-
    -08.      The $hl   oaso tir81tedan Cpproprlatlan  of the au8 of
    oae JIuuAsed Jbllarr for rteaognphle hire aud othoz oxtrrarblnerr
    offlalalexpeaaes   %eees~      lnuwred b7 eMh mabet of Ua fng-
    is&two at thir 0xtm 8essloa l l + ia eoamquewe of tholr dutior
    a8 ~18btom,     aad thekgi8lature dealareaa8 a faattbte-rJ
    a&bep   of #li badJ ha8 expended,8k thi.8 OXtn 8088iOn,    St lSS8t
    me w-t      a&v* *et ot* fob the 0ffiala.lumn.608 ab0Vo ~tl~ed-'
Homnblo       We.     9.        Saeppard,     Page     8




        The first two aases vepe revlevedbp the aourt in.the
third ass0 ss ?011ol?8~
             '.ln   the     ZharrOn         0a8e
                                 It ra8 held (1) that
       no approprlatioa could bs aan8tltutlonsl.l~msde
       SOP M lBaruse of 8 0o8pen8at1on to 8e8h008 of
       the ~OaeMl asse8h3J;ud (2) th a Mtlp p F o p F la -
       tia for
            a offlelalOxpaNeS, *a di8tf4@8bd
       fro8 oewea8atlaarybe oonstltuil03a~~~0.
              .  St6 88ses differ  ia thlra                      la   the   Them-
       soa   au0  18 was ae8eeeded   that  the                   avpraprlatioa
       was in hat   for offleisl sxpaue*J irathe Rokan
       WO    it YU held that  the lppremwiL~,     while
       zumllmlu   ?OF offialalupamos,    wa(LIfa lffe8t
       fOF~tiOEJ                      ahi     b0in(l       thOdOk~&~8tiTO
       ?*a$ in lssuo.*
          The approprlstfoa of One Eundredand Blftr Dollars in
the   Thoarron  a&se w~8 uphald; the sppropriation for Seven Ihrndred
and Nit7 Do%lur in tbs lolpa ass0 wss dealared!avg&"           VS8
the lp p F o p r l8tla
                     ia th
                        a eGnh s8 ea se of o nea ndr ed        for
                                                                                    th0


             -0 de        not     eoaaoivetlut         the eeurt (ta the
       ~~8OllSSSO)i&UtidO&bJthiS      SkwttO
      aBBouaeo the rule that the Ll@slatuM e#tJtid
      b7 the uao of totis prevent judlafslinqulqr
      a8 to the objoet aad ofroOt 0r a rteute, OF
      thtthe&sglslsturs aouldW8       doolantion
      trsasform a prlvste bbaeflt into s prblla use,
      OF lnorea~ aamperuatloaby 8 doalwsticm that
      it VM flLtMdOd ?OF ~9~18e8. %O doUP 18
      ~qubed tOlaQkt0 tb 8Ub8tMOO ubIOffO8t
      of an art, u wall u to it8 lottes, when ssll-
      ld upott to btemine uhether the Langl8latwe
      tpu&saeiSded                 PS8tSSintS.
                 tba aanstltutlo8lrl
      l l    0.‘    ~(?mentluttaU              ln8utiam         O'W8)

             IB theOraha~aau                 it v&s saldt
          "In ?u7v.%olui, the 8ppro9rlatlonvas
      4750 far esak 808beF for 7 WSJ la th8 lnetaat
      eMSO th0 ~JWO&Wtatti~   18 100 ?O? u d878.    -
Hoxtorable
        @00.X. Shevvud,?ago9


      p~~FtiOXI18            9l’SOti~~thO              SW.       ti    th0
      SormeroueitrcrsheldthSttheeowtemxld
      A08 x'eSronSbl7UsmW that eWd%uld OVO- W
      be? of tho L@Slatime had lnsurrod offlo%al
      espense8 of 4750. Neither aa~ we rulrronsbly
      a88U thSt in this 0880 UQb MlBb@r b3UFlWd
      0rf10m arpuu08 0s ss rrrtcrh  u @oo. *0m
      tho1m0      Smplopd, it18 rppmwittbat
      the kglrl8ture did z&at undertake to &etomine
      the wet  amataut enpeded  br emh somber, fop
      oftia~l wpmuoa.
           5oh6~0h0~080r0~o sk~17naa(prl~~utd
      PW M-8ffb-8 th0 right  0s 888b0~8 or th0 btg-
      islst~tsk~-~~~ror,ur~ofr~a~l
      -808a8      ths78a7lOgitirk~'~          Ilobe
      SSOOFttli.MdMd dotemlaed b 8Wh FUrOBablO
      swthods as it8 risdCkRmay 8UggO88.                     h        appro-
      priStiO&Of q                        WI&
                                8Ub8tSlltiS%                 ?OF      that
      9UX'po80, VhfOh does IhOt hW0 ?OP it8 bS818
      some roasonabl~dorinite dstomlnatlaa of the
      amount of off lelal expensesinewmad by the
      roveral 8atbera   &a08 not matIdy tb aoadl- .~..--
     ~-totleSialud;ticion, and for that FoSsOn rra-
     BOt   be    sustahed.        n


        The deetriru Of -80                       OUOS 18 that Up S~FOPFf~tiolr  to r/
8d30r8 0s tb0 ~f8~t~       i8                    0O5k8tftotia   OB~T if fop 0fri0iil.
OF loglslatlveexpsnses~ 8!bt                      this 18 SO m8t bO V181blO bl the
rppro9rlatloa.         hdbhl8beO#r800? the FOSSOM~~UO~SOfthrS-
a o tmt u& dth e lwth Od 08JtfO7 O
                                 to
                                  d l88UF Oth e UK9 M SO                       paid   t0   b 0a
legi8lStlto
          expemo.
        InxSllv.Blaa,l18bo. 6oL WthS 8uprmS 0oUPtof
                           of an Aot do8eFibd
AlSbSsS,t&e aorutltutionr~i~                  by Um OOU&
a8 follovrwas underrttaakt
          _ ~.'J!hO
                &c$~e.e-*
                        pwpoFt~                       to giveO&Sh113t
      boy of tImk(lslat~~~~l~~,         ?KktaXWod-
      a )4.00 per day, for 'na8oaablo ~08      ia-
      0~~3~3 b7 hirbwaaso ersndwuX0   laatt~
                     of u&O LeglSlstwO.'Vo treat
     upon the 808810nS
     t&l8u latended to aovorpeF8a~  MD.-- la-
      sarred ln the psrferrrass of logblatlve                      dptie8,
      -         ~bia   -808                 u9   u0380nted    oetwm~e
     yopk, telephone rad te~e(IFWh 80-l-1                             ebrk   u-3
                   Mdlike             -8."
                   holding mah Ast uneonstit~tioBal
                                                  under 9Porlslan8of
the *lab42 ~iO?~titU?+Ut                  8b8+SFa+ al                P88&WOt8 80 thO80 Of      th.
TOXS8 bA8tltUtlOll,  tb0                 OOUFt 8UQl
           ~ormont&ahdfaaaat~,**triinklt
       em be uiol7 w&d, this seotioa of the Canatltu-
       tioPb8bsaa            geneM&l oon8tl%wda8 flxin#am~
                          .fsom leg18 tit0 pever, tho n$ter
                           aoaguucrtlonud~o8llorurcus
       to Le(lislator8           vhfli       in   atten&sme          at    b@shtire
       80881088.          such    has     beea     the true17           pm&
       censtntaticm a? sidlar aonstitutiond        oas
       l8 other at&o*.   (mu0 r0I.xotl olt8tianserau-
       thOFitfO8) fh.FO 18 8 di8tiWti0l%,tlwtOtOuz,
       0oMt1tut10n boim0.n ex9anresof the Legl8la-
       two, aontroilsd b7 the legislatlvobody, 8mi
       OX&lOli808
                b2Ul'Md b7 the                     Z88SbOF        OP hi8 OVS       lO-
       COWlt &Ad at hi8 di(laMtiO4                       Pithin     a     Buiara
       llmlt;."
               Gallarnovc Latg, 243 Il.Y. 7l9 S.~mlwi ai appro*la-
&ii    tb ~6h tb88b6~
                    ~6sth0 g-a         a0808bi7 88 rtai~t

               9 4 b 8h   80th~ o r          th 0 g 01 1 0d8~08x 34   l l +
       shall    bo w&           hir    aotiul     neaotw      me8        In-
       eurredwhile ilkattendanao                     at a 8088&X&   Of the
       Log1sktwo, w&S& Mull tn no esm wood @CO
       for B a y
               r e g u la
                        lessl5n.
                          r      aworn itemimd elriu
       therefor      &all        be file8 vith the Btate            Besr4 of
       hdit8       6id    th0    p~0Vi8i~418        Of    OhrgfiOF25 Of thO
       Code &all bo lp9lleablotkereto.
               The supron Court as JQ-                             eeted the a99~9l-t~~          w-
011,the    ropositlan           that     it cante89la               peFumal        expen8er ana not
1Oa8lS ?ire ex9an&oati thez'eforowuatad                                       to tiltlon8l a--
tlon to the 8e8ben of the Legl~slattwe.
          l-7,     thOM i8 thOliB0 Of 018.8 FO~VO8OXktOd
90x88 aaso of %!errellv. ring, 14 8.v. (td) 786, and -88
Cone, 168 a&.. 989, 272 8. if. 678, vhfah uphold en albvauuo of
erpanaes  to spesm      legl8latln                 Qomitkos    mtisda#     botveom 808.
siaas of the L6glslature.                     It 18 ObdOU8  mt     th0 -08     Of -8.
hm    of 8U&  0olritt00      are              0friOW et lwirlativo oxmnu8.        The
ndp8       a88igtmdaII;engagedln aatlritlesvoedlfarl7le6ltiative
Honowblo @eo. H.Sheppard, Pago11


and OoeaQq a 8tatur dtfferent from 0th~ asaber of the Leglrla-
tUM betveen 8088iOIi8.The ju8tlflOstlOn  iOF 8uch expensesllov-
moo, axpre8sed  by the court in the Forrolloa88 88 fOllOV8,m-
ifO8tly 18 ZlOtappllaablet0 sA ~lol?aAc;,betveea8e88fon8,to
all asmbOr8Of the kgi8latUW# OF t0 the 8eerUte,  BOt VU8tOd Vlth
SnSlogou8   utraerd~       duties between    8e88lonrrr

           "8inoelegislativeaommitt~8  of lnqulry iii&-
      tarertfgatfon,fumttoaing at points Fe8wtefror
     the Capital,or fuamtloai.ng      at tho Capitolbetvaen
     80881OlIS Of th0 ~JJiShttlM, -7 b0 088eddal to
     tb Offee8iVeeMPOt           Of the 8tit0'81egiShtlTe
     Pwer, ve mart iaplr power on the part of the Leg-
     iS~tUF8 t0 1(Ht th0 lKbOO88~        ~~IUO8  Of a~&
     aaaitteer. POP, Sin00 there 18 no sxpresr pro-
     vi8iOn  to Wet 8Wh OXpQII808,      tht8 gFO&t paver of
     the State -- intrustedby the people to their leg-
     i814tOZ.8 -- vould othemrlsefall. This oould BOt
     have been the intent of the fmEmF8 of the Con-
     8titutiOL
            "It  i8 8MifO8t    that 002td.B ~&tUrSS        --~
     8wt br-Wd*~W the state, in the wa7 of legis-
     latlvo OX$WUO8, OF tke graBt of leg$rlative
     90~0~ Oodtd awer bo effeatuall~exeral8ed. So
     one voul4 que8tfoaleglslatlvedfrbursemntr for
     caaiortablea8808blf ha118 aad 008dttOe         rooms,
     or for alerk8,rtationery,eta. Withfn tho 8-0
     oategory of legltinstoaxponsesof thisLegiela-
     ture   or of either    hou8o Cm8 relmbursemmt to
     BlWEbeP8 for actual SxpSnras     reauonsbl7ipouFred
     In order to performdutier devolving01)Uul7
     authorlsedeOmittee8        of the fagislature,or of
     either    house,Vhea ruoh aommittm isembers     are
     aalled to other points than the Oapitrl,or vhen
     oslled to the aapltal othervl8ethan dwlng the
     8088iOSt   Of thCb~~8latUFO.'
          Apart fmm the ab8traat8tatementthat JIersonal expen8e8
are not alloVablo,.rhbnar legirlastive
                                     expen8e8arc, it 18 obvlou8-
17 lmposalblefro8 the80 oasa8 to di8uernpo8itiveand Lnfslllblo
mles of l.aV OotitrO~l~ the qWStlOn bt hand. ThON 18 obvioU8,
of s-80, a rrluotanaeon the Part of a MjoFit7 af the Oo?J.rt8 to
upbla  gema    expenseappropriationsto ~OEBOM of the h&81+       -'
turn ova -0     m -bar8 are in 8088fOIt  8.d .dOUt the bu8heS8
of aotuslly9a88i4 laV8.
IIoaowbleQeo. 1. sh@Epwd, ?a&r 1P
      .


loaoribk@6o.x.                           aheppard,?4p13


                      1L88UAtiti1J             this       ViMV        i8     pounded             UpOa       th0        hf8tWiMl
&ad  OOaStitUtiOa8%    OOaOOpt Of 8 akt0                                             lOgiS~tft0                  OffiiOe,         tO-
gothor  vith   the  pwoti6a.l vorkla#s  o6slstituth9n8l
                                         of            a6thods                       tha
vith wfuoaoo  thewto,  aad the disoemlblo volght of the aasos
In mipOortof such conoluslon.
                      JhRbW8     Of th4               LDgi818tUW                Un         paid   Oa 8             lSOSOid
ba&PnOt                U$aUr th0   -818                Of thei?              k1988         Or OifiOO.                  m          &%7
not       b0 wrbOFs               Sf     8 SllSSO~                   8088iOll.             This   NgeOSt8                   thS     fWd&-
W!btSd        id448 th8t                lO&Ji8hti+O             SOldOOS              iOl, lfhlah           O#&BOXkSatfOil Vi11
bo~id,aad                     lnwlntlontowhlehupmrosvlll?m~l~,m
th OU
    lO%tUl.lYP M deWd                                dU?inp ll S+lSiOl%,                    OY      iI&    OWtiOa                  Vtth
SmOffiO             &SttOW              w             OUt       Of Md           8StOd       U.&WI &IF'-                    a HSSfOPI.

                   TO OXtMd       tb    8lbVSllSO   Of -00                                           t0     ti         -8bU8                 b+
tW4Ul        80881OM       WQdW8,         U a bSSl8   thOWfOP,                                       88 SXtOwlCia                   Of #.
8OOm         O? lO$iSl8tiVO        dUtiO@      to    point of
                                               holdlq that I&gisl8-
                                                  m
tars, who MJ not bo mombom of tko next Legislature,hare geaoral
lOgistitiV0 duties bStVOOn session SUfiilofsnt    Pnd of such 8 neituxw
a8     t0    affO?d           8   brSi@       fOl’    %ObKi618tiYO                  OXDOllS,        dllOV~OQ8.




of the ruthorltlosdlsaussod,bnd of fuad8aatml ooas~itutioa8l
9ri.Ih3;9101.               rad    vithout           judiefal             pwsadeat             t6    the         actat-,                to        a.-
ObW          Ukd ho15 th8t k6i818tOlr8                               hUo         dUtiO8,            urd     Vi=            MaiOnr             aots
botvoon        lo          islatlro          ros8ions           oiaThetisovn iaitlatfve and vlthln
their        OVZI     f    lSOtOtiOa,          VhiSh,           a8    8    attOP           Of 18V,          O(LB rifQ?d             8 basis
ior loglsl&lvo ox9emo allovuioos.
                     Ths aethod of owatloa and mnno~ of opentioa of thr
legisl8tl*oofrio*,             by urd vador tho Wlstitution, aoqmls th@ ma-
OlUSt6&             t0 O?W rind, thrt inditidwl                                    OX&WllSS Of rrrrbW8    bSttOM
8ossloas            mrt  bo doemad 8 bwdoa    of                                tha oifloo   aad ay    aot k    do-
slawd to be log,fslatlvein nrtum to tba utont raqiriwd ia up-
hOkUg          8 b & & d lX&BOaSO ~&~JINu~O                                     br tih0 kgiSbtUW                            fOP lip&
purpo80~             As deolawd by OM oowt                                   *pub118offlao 1s Woa                                  8ad held
Vith th0 ml-t8      ud                               bUS’&Ofl8 Vhbk th0 bV i-808,                                           urd the h&l’-
dear LW, o?~ybO,f8PbO~                                       th0 WN&JMUtiClh dbJV.d                                          il3 W   SSSO8."

                      It      rmst      be bon&o ln rind                     that       the 8lhvaWo                        Of   SZDOXiSO8
during lO~i818ttVO 8088iOM, sad to lOgislatiro Otitt.08                                                                            ktvua
sessions,u&d othw loglslatl*oox9eImo018 vithout O*pWss                                                                              WBStitU-
t1onAl        pemisslon.                     4LIo~i0~8uboo                 is
tloa        tb*t'Su&              0%pOX~S08 a?0            pS8SSSfl                                                 Y.ieglslatum
  ~6MP
dual
RaPorab10Gs0.x. shsppard,rs@u


the IndividualIdglslator)to DPowrlY Dorfora it8 functlcns. It
aUnCtb6   S&id thAti
                   th0                    Of WOStO       i&fit&-
     mss&orsbetween sessionsis aeoossary for the Lsgislatursto
perform Its funotions,or, for that Mtter,
dlvidualmembers to perform tholr fumtlom,
dssirable,sad tho vlsh ol this d8pU'bOEt,
that   it ba    so.
                                            aoooss8ryfor tho in-
                                             8lboIt it Yr k
                                            and of t&a OoWts,


           N6WofOP, the w-t         Of th. qMdI8    UZbO OCllSidOW-
tioa is to bS out oi Sn a~WDPf4tiOa       iOr SOati8gMt -08         of
tha 47th Lo@8&two.     Xt   ay roll k 4oubt4dvhother 8a upease
al.lvvaaooto'the uahow of tha 47th kglsl8tuw after rdjoure
aeat of t&o RegularSossloa,and until, pwsumably rt lust, tho
Regular bearion of t&o 48th Lo&tr&tuw, is @a uponso of the 47th
Logis~tuw vba su4h mabow aw set agdw mj spooial asrlgmsent
from the 47th &~t8~tu?8 U&d Vi11 Wt,        in rant ilUtSJXOS8, Ov6B bo
aeabew of tho mlcoudfng Legislrtuw.
               It Is thenf'ow tho oonsldorsdopinionof this doprt-




                                             xouw     V8Tf   an&J

                                         ATTOfWlK -            w, axrs